Campbell, J.,
delivered the opinion of the court.
The power to establish “ fire limits ” in the town of Green-ville, and to prohibit the erection of wooden buildings therein, although not given in express terms, is by fair implication conferred on the town council by the charter. 1 Dillon on Municipal Corporations, § 338.
The fact that there was no chief of the fire department cannot avail the plaintiff in error, who did not make any effort to comply, as far as he could, with the requirement of the ordinance, but proceeded in utter disrégard of it.
The proceéding for the penalty was properly conducted in the name of the town council, and not of the State of Mississippi. The Constitution (art. 6, § 18) has reference to criminal prosecutions for violations of the laws of the State, and not to the recovery of penalties for violation of town ordinances. Judgment affirmed.